                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       WILLIAM RUSHING,                                  Case No. 16-cv-01421-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                 v.                                          LEAVE TO FILE MOTION FOR
                                   9
                                                                                             RECONSIDERATION
                                  10       WILLIAMS-SONOMA, INC., et al.,
                                                                                             Re: Dkt. Nos. 175, 177
                                                        Defendants.
                                  11

                                  12           Defendant (WSI) seeks leave to file a motion for reconsideration of my October 2018
Northern District of California
 United States District Court




                                  13   Order because my Order (i) did not grant summary judgment terminating the case and (ii) allowed

                                  14   plaintiffs to undertake discovery to find a plaintiff to pursue the claims asserted under California

                                  15   law. WSI argues I manifestly failed to consider materials facts and dispositive legal arguments.

                                  16   Dkt. No. 175, 175-1. The motion for leave is DENIED.

                                  17           As to whether the case should have terminated upon my agreement with WSI’s choice of

                                  18   law argument (that named plaintiff William Rushing’s claims regarding his purchase of bed linens

                                  19   were subject to Kentucky law), WSI did not present this legal argument in its motion. There could

                                  20   be no error in my failure to consider it. If it had been presented, however, I would have rejected it.

                                  21   None of the cases relied on by WSI in support of its initial leave to file or its underlying

                                  22   reconsideration motion arise in a similar posture (class action) or are otherwise apposite.1 One

                                  23
                                       1
                                  24     For example, in Vasquez v. Bridgestone/Firestone, Inc., 325 F.3d 665, 680 (5th Cir. 2003), the
                                       court noted that “[i]n maritime cases, choice-of-law is a determination on the merits and may be
                                  25   treated as the equivalent of a motion for summary judgment.” (emphasis added); see also
                                       Mapfre Tepeyac, SA v. Robbins Motor Transp., Inc., No. CIV.A. H-05-1908, 2006 WL 3694502,
                                  26   at *5 (S.D. Tex. Dec. 13, 2006) (cargo case relying exclusively on Vasquez supra). In addition, in
                                       Century 21 Real Estate LLC v. All Prof'l Realty, Inc., 889 F. Supp. 2d 1198, 1218 (E.D. Cal.
                                  27   2012), aff'd, 600 F. App'x 502 (9th Cir. 2015), the court determined choice of law and then
                                       applied that choice of law in granting summary judgment to plaintiff. WSI in moving for
                                  28   summary judgment sought a determination that Kentucky law applied but not a determination that
                                       Kentucky law extinguished all claims pleaded. WSI’s other cases are likewise inapposite. See
                                   1   case cited by WSI in its supplemental authority brief (filed following the December 4, 2018 Case

                                   2   Management Conference) appears to have been decided on somewhat similar grounds, granting

                                   3   summary judgment and “dismissing” the one claim remaining in that case on choice-of-law

                                   4   grounds. See Maniscalco v. Bro. Intern. Corp., 793 F. Supp. 2d 696 (D.N.J. 2011), aff'd sub nom.

                                   5   Maniscalco v. Bro. Intern. Corp., 709 F.3d 202 (3d Cir. 2013). But WSI cites no caselaw

                                   6   requiring dismissal. Leave to amend, as I have found, is warranted based on the posture and

                                   7   litigation history.

                                   8           Relatedly, I find that WSI had more than adequate notice about the facts supporting

                                   9   Rushing’s claims and his assertion of consumer protection causes of action. Therefore, there was

                                  10   no violation of Rule 8.

                                  11           If I was unclear in my October Order, I concluded that leave to amend and a short

                                  12   extension of the discovery deadlines for limited class representative discovery was appropriate if
Northern District of California
 United States District Court




                                  13   plaintiff elected (as he subsequently did) to pursue the existing California claims if a new class

                                  14   member can be located and to amend to assert his personal claims under Kentucky law. These

                                  15   limited extensions do not cause significant disruption to the case schedule given that the material

                                  16   facts as well as any expert opinion supporting the claims and defenses stay the same.

                                  17           The second argument, that I manifestly failed to consider whether discovery to find a new

                                  18   class representative to pursue the California claims should be allowed under federal law or

                                  19   California law consistent with the balancing mandate of Hill v. NCAA, 7 Cal. 4th 1, 35 (1994), is

                                  20   simply wrong. As an initial matter, this issue was briefed (albeit succinctly) in the discovery

                                  21   dispute letter that was fully considered. On the merits of WSI’s argument that discovery is not

                                  22   “proper,” the cases from this District and more generally within the Ninth Circuit on which WSI

                                  23   relies were denials of discovery that lack significant (if any) case law analysis and otherwise lay

                                  24

                                  25   Medimatch, Inc. v. Lucent Techs. Inc., 120 F. Supp. 2d 842, 861 (N.D. Cal. 2000) (rejecting
                                       plaintiff’s contention that “New Jersey law applies, with the caveat that ‘should the Court find that
                                  26   Plaintiffs have no remedy under New Jersey law, Plaintiffs should be free to pursue their claim
                                       under [the California UCL].’”); Potter v. Chevron Prod. Co., No. 17-CV-06689-PJH, 2018 WL
                                  27   4053448, at *9 (N.D. Cal. Aug. 24, 2018) (applying Illinois law to some claims, and then
                                       dismissing California consumer protection claims after determining Illinois law applied to those
                                  28   claims).

                                                                                         2
                                   1   within the discretion of those judges in light of the particular postures of those cases.2

                                   2          Moreover, while I did not cite Hill, I did cite Pioneer Elecs. (USA), Inc. v. Super. Ct., 40

                                   3   Cal. 4th 360 (2007) and Williams v. Super. Ct., 3 Cal. 5th 531, 553 (2017), both of which

                                   4   incorporate the balancing requirements of Hill. I summed up, “Finding no abuse in this process by

                                   5   Rushing or his counsel, and weighing the interests of the class and defendants, I conclude that

                                   6   Rushing should be allowed to seek pre-certification discovery.” October Order at 16. I hold to

                                   7   that view: given the substantial work that has gone into this case, it would be wrong to jettison the

                                   8   interests of the putative class if a California class representative wishes to carry on.

                                   9          Finally, as to the parties’ current dispute, whether a Pioneer notice is required prior to

                                  10   releasing information about complaining consumers, that too was resolved in the October Order:

                                  11   “I agree with Rushing that if the discovery is limited to the identity of California consumers who

                                  12   complained to WSI about the bed linens at issue in this case, a Pioneer notice would not be
Northern District of California
 United States District Court




                                  13   required.” October Order at 17 (citing Williams v. Super. Ct., 3 Cal. 5th 531, 553 (2017)).

                                  14   Information about complaining consumers in California, should be produced without a Pioneer

                                  15   notice. The Pioneer notice being negotiated by the parties governs only the release of information

                                  16   regarding California consumers who did not complain to WSI about the bed linens at issue.3

                                  17
                                       2
                                  18     See, e.g., Hatch v. Reliance Ins. Co., 758 F.2d 409, 416 (9th Cir. 1985) (“The denial of the
                                       motion to produce was also not an abuse of discretion. It was within the district court's discretion
                                  19   to deny appellants’ counsel's attempt to obtain production under Rule 34 of the names of similarly
                                       situated investors in order to solicit support for his efforts to certify the class.”) (emphasis added).
                                  20   Other cases address the different situation where discovery to find a new named plaintiff was not
                                       appropriate as the initial plaintiff never had standing to pursue his claims. See, e.g., Ruiz v.
                                  21   Shamrock Foods Co., No. 2:17-cv-06017-SVW-AFM, 2018 U.S. Dist. LEXIS 148929, at *18
                                       (C.D. Cal. Aug. 22, 2018 (“Plaintiffs and their counsel cannot use discovery, especially when the
                                  22   court lacks subject matter jurisdiction, to identify a substitute class representative.”). As the
                                       parties know, in the underlying Order, I discussed California state court cases approving the use of
                                  23   pre-certification discovery to locate new named plaintiffs where there is no evidence that the
                                       discovery process is being abused. October 2018 Order at 12-13.
                                  24   3
                                         During the December 4, 2018 Case Management Conference where argument on WSI’s motion
                                  25   for leave was heard, WSI’s counsel expressed concern because he was not aware of orders
                                       requiring the release of information regarding putative class members without a Pioneer notice.
                                  26   But there is ample precedent for that, even within the consumer class action context and without
                                       evidence of consumer complaints. See, e.g., Khalilpour v. CELLCO Partn., C 09-02712 CW
                                  27   MEJ, 2010 WL 1267749, at *3 (N.D. Cal. Apr. 1, 2010) (ordering pre-certification disclose of
                                       class members’ contact information in a consumer case without a Pioneer notice but requiring
                                  28   produced information to be covered by the existing protective order); Sanbrook v. Off. Depot,
                                       C07-5938RMWPVT, 2009 WL 840019, at *1 (N.D. Cal. Mar. 30, 2009) (requiring disclosure of
                                                                                         3
                                   1          The motion for leave to file a motion for reconsideration is DENIED. Any further disputes

                                   2   regarding the content of the Pioneer notice shall be submitted to and resolved by Magistrate Judge

                                   3   Kim. The parties shall follow the schedule set out in the Civil Minutes of the December 4, 2018

                                   4   Case Management Conference. Dkt. No. 178. A further Case Management Conference is set for

                                   5   June 4, 2019 at 2:00 p.m.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 17, 2018

                                   8

                                   9
                                                                                                    William H. Orrick
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   consumer contact information for consumers who purchased specific products). This is so
                                       because, as numerous courts in this District have recognized, “the disclosure of names, addresses,
                                  26   and telephone numbers is common practice in the class action context because it does not involve
                                       revelation of personal secrets, intimate activities, or similar private information, which have been
                                  27   found to be serious invasions of privacy.” Khalilpour, 2010 WL 1267749 at *3. Nonetheless, I
                                       have approved the use of a Pioneer notice for the consumers who have not complained, on the
                                  28   theory that their privacy interest (while minimal) may be more significant than consumers who
                                       have complained.
                                                                                           4
